Title: Enclosure: [Description of Ohio Company Tracts], [3 October 1802]
From: 
To: 


five compleat shares of Land (including the several lots heretofore drawn for the said shares in the name of the said Alexander Hamilton Esqr.) in two several tracts of land situate in the county of Washington, in the Territory of the United States, north west of the river Ohio, and in that part thereof purchased by the aforesaid Compy of associates, the said two tracts of Land in which the shares hereby granted and conveyed are located, are the same two tracts granted and conveyed to us the aforesaid Grantors, in trust as aforesaid by the said Letters Patent, bearing date the Tenth day of May, in the year of our Lord one Thousand seven hundred and ninety Two. One of the said Tracts contains besides the Several lots and parcels of land reserved & appropriated to particular purposes, seven Hundred and fifty thousand acres, and the other said Tracts contain two hundred fourteen Thousand, two hundred and Eighty five acres; as by reference to the said letters patent will more at large appear. The whole number of shares in the aforesaid company are Eight Hundred and twenty two.
